Citation Nr: 1421309	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial disability rating for idiopathic angioedema, in excess of 10 percent prior to November 20, 2002, and in excess of 20 percent since November 20, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.  She also had periods of active duty for training (ADT) and inactive duty training (IDT) in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection and assigned a 10 percent initial rating for idiopathic angioedema, effective June 16, 2008.

The Board notes that during the course of the appeal, an August 2008 rating decision from the VA RO in Montgomery, Alabama, assigned a 20 percent rating for idiopathic angioedema, effective November 20, 2002.  Thus, a staged rating is in effect.  Inasmuch as higher ratings are available before and after the effective date of the higher rating, and the appellant is presumed to seek the maximum available benefit for a disability, the Board has characterized the issue as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Before March 30, 1999, and from November 29, 2001, to March 1, 2012, the Veteran's angioedema was manifested by attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year.

2.  From March 30, 1999, to November 28, 2001, and beginning March 1, 2012, the Veteran's angioedema was manifested by attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year.

CONCLUSIONS OF LAW

1.  Before March 30, 1999, and for the period from November 29, 2001, to February 29, 2012, the criteria for an initial evaluation of 20 percent for the Veteran's service-connected angioedema have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7118 (2013).

2.  For the period from March 30, 1999, to November 28, 2001, and beginning March 1, 2012, the criteria for an evaluation of 40 percent for the Veteran's service-connected angioedema have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7118 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.104, Diagnostic Code 7118, a 10 percent rating for angioneurotic edema is assigned for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  

A 20 percent rating is assigned for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year.  

The maximum schedular rating of 40 percent is assigned for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  This is very important in this case. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case is in receipt of a 10 percent disability rating for her service-connected angioedema before November 20, 2002, and she is in receipt of a 20 percent disability rating for the period beginning November 20, 2002.  In several statements, the Veteran has asserted that her symptoms warranted a 20 percent rating for the entire rating period on appeal.  

Throughout the initial rating period on appeal, the evidence shows that the Veteran's service-connected angioedema was manifested by attacks without laryngeal involvement lasting one to seven days or longer and occurring five to eight times a year.  38 C.F.R. § 4.104, Diagnostic Code 7118.  

Here, there is no evidence or assertion of laryngeal involvement.  In her June 1998 claim, the Veteran reported swelling of her face, lips, jaws, eyes and tongue.  A March 1999 report indicates involvement of the facial and jaw areas.  A November 2002 VA examination report does not refer to laryngeal involvement; she reported swelling in her face, hands, and arms, and noted at least one involvement of the tongue.  An August 2005 VA examination report noted involvement of the face, hands and arms.  A March 2012 VA examination report noted involvement of the face, jaw and forearms/hands.   

Regarding the frequency and duration of non-laryngeal episodes, a December 1998 treatment note indicates attacks every 2 months.  A March 1999 note indicates recurrence every three to four weeks, noted as an increase in frequency that responded to one dose of medication.  A November 2001 treatment note indicated attacks every 2 months.  The November 2002 VA examination report noted symptoms recurring every two months on average lasting two to three days.  A July 2003 treatment note indicated attacks every 2 months.  The August 2005 VA examination report noted symptoms recurring every two months on average lasting two to three days.  A May 2006 treatment note indicated five to seven events over the previous year.  A March 2007 treatment note indicated attacks every 2 months.  A May 2007 treatment note indicated six to eight events over the previous year.  A May 2008 treatment note indicated attacks every 1 to 2 months.  A March 2012 allergy and immunology note indicated attacks that occurred "perhaps monthly."  The attending physician filled out an artery and vein conditions disability benefits questionnaire and noted that the Veteran's attacks occurred more than 8 times a year and lasted 1 to 7 days.  A March 2012 VA examination report indicated that the Veteran reported monthly occurrences of angioedema that lasted 3 to 4 days.  However, the VA examiner checked a box indicating that the Veteran's attacks occurred only 2 to 4 times, lasting 1 to 7 days.  

In sum, the totality of the evidence, giving the Veteran the benefit of the doubt, shows that the Veteran's angioneurotic edema was manifested for the entirety of the period on appeal by attacks without laryngeal involvement that lasted one to seven days and occurred five to eight times a year.  As early as December 1998, the record indicates that the Veteran suffered from approximately six attacks a year.  Accordingly, a 20 percent evaluation is warranted for angioneurotic edema.

The Board acknowledges that in March 1999 the Veteran reported reoccurrence of symptoms every three to four weeks.  This indicates attacks occurring more than eight times a year.  However, from November 2001 through March 2012, the Veteran reported reoccurrence on a less frequent basis.  

Accordingly, the Board finds that a staged rating is appropriate, and a rating of 40 percent, for the period from March 30, 1999, the first date with objective evidence that the attacks had become more frequent, to November 29, 2001, when the Veteran reported that the attacks were occurring less frequently, is warranted.  

Further, the Board notes that currently the Veteran's attacks have increased in frequency.  In a March 2012 treatment note and in the March 2012 VA examination report, the Veteran noted that she had attacks monthly.  While the March 2012 VA examiner checked the box indicating that the Veteran had attacks 2 to 4 times a year, the examiner also noted the Veteran's reports of attacks monthly.  

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's current level of disability includes reoccurrence of symptoms more than 8 times a year.  Accordingly, the Board finds that a staged rating is appropriate, and a rating of 40 percent, beginning March 1, 2012, when the Veteran first noted that she had more frequent attacks, is warranted.  

The Board has considered whether to grant a staged rating from an earlier date.  However, in the Veteran's March 2012 VA examination report it is noted that the last time the Veteran was seen for treatment in March 2011 she reported that her symptoms were "perhaps quarterly."  Thus, the Board finds that the rating of 40 percent should begin March 1, 2012, when the Veteran first reported monthly symptoms of her angioedema.   

The Board has based this finding on the Veteran statements, which we have found to be overall credible, with indications of improvements and worsening of the condition that have been reported by the Veteran in a timely and accurate manner.  The Board has taken her statements very seriously, leading to this staged rating based on the reported problems with this disability. 

The Board has considered whether an extraschedular evaluation is warranted for angioedema.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's angioedema are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on frequency of attacks, duration of attacks and whether there is laryngeal involvement.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's angioedema is manifested by swelling of various parts of the upper body.  As noted, these symptoms are part of the schedular rating criteria.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for angioedema, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating the angioedema.  VA provided the Veteran with an examinations in November 2002, August 2005 and March 2012.  During each examination, the Veteran's history was taken, and a complete physical examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial evaluation of 20 percent for service-connected angioedema is granted.

An evaluation of 40 percent for service-connected angioedema for the period from March 30, 1999, to November 28, 2001, is granted.

An evaluation of 20 percent for service-connected angioedema for the period from November 29, 2001, to February 29, 2012, is granted.

An evaluation of 40 percent for service-connected angioedema for the period beginning March 1, 2012, is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


